Citation Nr: 0700197	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  05-00 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to June 
1971.  

This appeal arises from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which reopened the veteran's claim for 
service connection for PTSD and denied the claim, and denied 
the request to reopen the claim for service connection for 
hepatitis C.  

The Board of Veterans' Appeals (Board) has framed the issue 
as whether new and material evidence has been submitted to 
reopen the claim for PTSD since rating decisions in September 
1988 and 1996 had previously denied the claim.  In Barnett v. 
Brown, 8 Vet. App. 1 (1995) the United States Court of 
Appeals for Veterans Claims (Court) instructed that the Board 
must initially address the issue of whether or not new and 
material evidence has been submitted to reopen a claim in 
cases where there is a prior final decision.  See also 
McGinnis v. Brown, 4 Vet. App. 239 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking to reopen his claim for service 
connection for PTSD and hepatitis C.  The Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) held that VA must generally 
inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented to reopen such claims, that new and 
material evidence is required.  The Court noted that the 
terms new and material have specific, technical meanings that 
are not commonly known to VA claimants, suggesting that VA 
should define these terms in its 38 U.S.C. § 5103(a) notice 
using the definition of new and material evidence provided in 
section 3.156(a).  Furthermore, the Court stated that the 
fulfillment of VA's obligation to identify for the claimant 
what evidence will be considered new and material depends on 
the basis of the prior, final denial.  The veteran's claim 
for service connection for PTSD and hepatitis C should be 
remanded to provide adequate notice to the veteran as defined 
by the holding in Kent.  

At his videoconference in October 2006 before the undersigned 
Veterans Law Judge, the veteran stated his unit was subjected 
to rocket and sapper attacks while serving in the Republic of 
Vietnam (RVN).  See Suozzi v. Brown, 10 Vet. App. 307 (1997).  
The veteran's DD Form 214 verifies he served in the RVN from 
May 1970 to June 1971.  His service personnel records include 
a Record of Proceedings under Article 15 which reveals he was 
stationed at Camp Eagle in May 1971.  His duties included 
being a sentinel on Hotel Sector Bunker #5.  While the 
veteran's service personnel records do not include any awards 
or decorations which are awarded based on participation in 
combat, the evidence currently of record raises a reasonable 
possibility the veteran's unit may have been a forward unit.  
The regulations require verification of stressors from a 
credible source.  See 38 C.F.R. § 3.304 (f)(2006).  The RO 
did not request verification of the veteran's stressors from 
official sources.  The unit histories of the veteran's 
battalion in the RVN are not currently in the claims folder.  
The claim must be remanded to attempt to obtain verification 
of the veteran's claimed stressors through official sources.    

December 2004 VA treatment records indicate the veteran was 
receiving treatment for hepatitis C from a private 
gastroenterologist.  An attempt to obtain these records 
should be made along with Social Security Administration 
(SSA) records, as the veteran indicated he receives or 
received SSA benefits.  

Accordingly, the case is REMANDED for the following action:

1.  VA should provide the veteran and 
his representative of adequate notice 
of what constitutes new and material 
evidence as defined by the Court in 
Kent in the context of his specific 
claims to reopen, and of the type of 
evidence necessary to establish a 
disability rating or effective date for 
any award of benefits.  

2.  VA should request the veteran 
identify all health care providers who 
have diagnosed or treated him for PTSD 
and/or hepatitis C since his separation 
from the service.  The veteran is asked 
to identify the private 
gastroenterologist who was treating him 
for hepatitis C and identify the medical 
provider who originally diagnosed 
hepatitis C.  With any necessary 
authorization from the veteran, VA should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran.  

3.  VA should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  VA should again request that the 
veteran provide a detailed account of his 
claimed stressors including specific 
dates, within sixty days of the alleged 
event, his unit of assignment, and the 
full names of any casualties.  The 
veteran should also be informed that he 
may submit statements from those with 
whom he served who also witnessed the 
claimed stressful event/s.  

5.  VA should attempt to verify the 
veteran's claimed stressors through 
official channels, and in particular, any 
unit history or operational 
report/lessons learned document 
describing the activities of 2nd 
Battalion 11th Artillery (headquarters, 
A, B, and C batteries) 101st Airborne 
Division during the period from May 1970 
to July 1971 would be useful.  The 
veteran's unit of assignments and any 
statements from the veteran detailing his 
claimed stressors should accompany the 
stressor verification effort.  

6.  Thereafter, the RO should review the 
evidence and after undertaking any 
further development as may be 
subsequently indicated, enter its 
decision on the claims.  If either remain 
adverse, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


